DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2019 is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8-10, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith et al. (U.S. Patent No. 8,321,438 B1, hereinafter referred to as “Smith”).
a method for partitioning data based on authorization rules, comprising: (method for providing full view of the data warehouse to end user)(e.g., abstract and col 2 lines 31-35, col 6 lines 37-38 and col 9 lines 30-33) 
initiating a plurality of data nodes, each data node including a dataset generated based on a shared data model, wherein each of the plurality of data nodes corresponds to at least one authorization rule, (different end users may have different rules, corresponding combined data sets may be different for the different end users – system includes privacy and security – tables/views by access roles)(e.g., col 6 lines 37-38 and col 9 lines 21-26, 30-33 and 46-48) wherein each authorization rule authorizes at least one user identifier to access a respective data node of the plurality of data nodes; and (users have different rules that correspond to the combined data sets – end users are identified)(e.g., figure 3 and col 5 lines 31-34, col 6 lines 37-38 and col 9 lines 21-26 and 30-33)
configuring an extract, transform, and load (ETL) application service to extract data from a data source and to load data from the data source to the dataset stored on a first data node of the plurality of data nodes when the at least one first authorization rule authorizes a requesting user to access the first data node. (data model is populated with inventory management data and information that is associated with the end users access control privileges – end users have different rules that correspond to the combined data sets, which produce different views and results for different users)(e.g., col 9 lines 30-48.)

Regarding claim 5, Smith discloses the method of claim 1. Smith further discloses wherein the data source is a first data source of a plurality of data sources, wherein the shared data model includes a plurality of portions, wherein each of the plurality of portions is stored in a different data source of the plurality of data sources. (first data source is one of the data sources – shared data model includes a plurality of portions that are stored in different data sources.)(e.g., figures 3 and 5 and col 9 lines 7-17 and 44-48)

Regarding claim 6, Smith discloses the method of claim 1. Smith further discloses wherein each authorization rule further authorizes the respective at least one user identifier to access at least one location of data. (each user has specific rules associated with the user and different end users have different combined datasets. Data is specific based on user’s access role)(e.g., figure 7 and col 6 lines 36-38 and col 9 lines 30-38)

Regarding claim 8, Smith discloses the method of claim 1. Smith further discloses further comprising: generating a plurality of user groups, wherein each of the plurality of user groups includes at least one user corresponding to the at least one user identifier of one of the at least one authorization rule. (user groups are defined for access, privacy and security. Different end users have different rules.)(e.g., figure 4 col 5 line 57-60, col 6 lines 34-38 and 44-46 and col 9 lines 30-32).  

Regarding claim 9, Smith discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: (e.g., col 2 lines 1-3 and col 3 lines 5-9)
initiating a plurality of data nodes, each data node including a dataset generated based on a shared data model, wherein each of the plurality of data nodes corresponds to at least one authorization rule, (different end users may have different rules, corresponding wherein each authorization rule authorizes at least one user identifier to access a respective data node of the plurality of data nodes; and (users have different rules that correspond to the combined data sets – end users are identified)(e.g., figure 3 and col 5 lines 31-34, col 6 lines 37-38 and col 9 lines 21-26 and 30-33)
configuring an extract, transform, and load (ETL) application service to extract data from a data source and to load data from the data source to the dataset stored on a first data node of the plurality of data nodes when the at least one first authorization rule authorizes a requesting user to access the first data node. (data model is populated with inventory management data and information that is associated with the end users access control privileges – end users have different rules that correspond to the combined data sets, which produce different views and results for different users)(e.g., col 9 lines 30-48.)

Regarding claim 10, Smith discloses a system for partitioning data based on authorization rules, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: (system for providing full view of the data warehouse to end user – system includes processor and memory that includes instructions)(e.g., abstract, figure 1 and col 2 lines 58-64)
initiate a plurality of data nodes, each data node including a dataset generated based on a shared data model, (different end users may have different rules, corresponding combined data sets may be different for the different end users – system includes privacy and security – tables/views by access roles)(e.g., col 6 lines 37-38 and col 9 lines 21-26, 30-33 and wherein each of the plurality of data nodes corresponds to at least one authorization rule, wherein each authorization rule authorizes at least one user identifier to access a respective data node of the plurality of data nodes; and (users have different rules that correspond to the combined data sets – end users are identified)(e.g., figure 3 and col 5 lines 31-34, col 6 lines 37-38 and col 9 lines 21-26 and 30-33)
configure an extract, transform, and load (ETL) application service to extract data from a data source and to load data from the data source to the dataset stored on a first data node of the plurality of data nodes when the at least one first authorization rule authorizes a requesting user to access the first data node. (data model is populated with inventory management data and information that is associated with the end users access control privileges – end users have different rules that correspond to the combined data sets, which produce different views and results for different users)(e.g., col 9 lines 30-48.)
Claims 14, 15 and 17 have substantially similar limitations as stated in claims 5, 6 and 8, respectively; therefore, they are rejected under the same subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Shiran et al. (U.S. Publication No. 2017/0371926 A1, hereinafter referred to as “Shiran”).
Regarding claim 2, Smith discloses the method of claim 1. However, Smith does not appear to specifically disclose further comprising: establishing a plurality of ETL pipelines, each ETL pipeline corresponding to one of the plurality of data nodes, wherein data filtered through each of the ETL pipelines is loaded into the dataset stored on the data node corresponding to the ETL pipeline. 
On the other hand, Shiran, which relates to self-service data platform (title), does disclose further comprising: establishing a plurality of ETL pipelines, each ETL pipeline corresponding to one of the plurality of data nodes, wherein data filtered through each of the ETL pipelines is loaded into the dataset stored on the data node corresponding to the ETL pipeline. (plurality of virtual datasets each include optimized transformations to access the data in response to queries of specific users)(e.g., figures 1A-1C and 4 and paragraphs [0050], [0062] and [0064]).
Smith discloses an integration layer for a data repository. In Smith, the tool integration component obtains data sets from different tools. The common data component converts each data set and combines the converted data sets. However, Smith does not appear to specifically disclose establishing a plurality of ETL pipelines, wherein each ETL pipeline corresponds to one 
On the other hand, Shiran, which relates to self-service data platform (title), does disclose a plurality of virtual datasets that are constructed that includes filtered data to access the desired queried information. E.g., figures 1A-1C and 4 and paragraph [0060]. This provides an optimized manner to access, explore, and analyze large volumes of mixed data from distributed data sources without being burdened by rigid data analytics systems available mainly to IT professionals. E.g., paragraph [0005]. Therefore, it would have been obvious to incorporate the teachings of Shiran to Smith to further optimize the user’s experience when accessing the data of Smith. 
  
Regarding claim 3, Smith in view of Shiran discloses the method of claim 2. Shiran further discloses wherein new data to be stored on the plurality of data nodes is continuously filtered through the plurality of ETL pipelines. (data is updated and refreshed continuously)(e.g., paragraphs [0051] and [0064]).

Regarding claim 4, Smith in view of Shiran discloses the method of claim 2. Smith in view of Shiran further discloses wherein each ETL pipeline has instructions for performing ETL operations, wherein the instructions of each ETL pipeline includes instructions for loading data into the corresponding data node. (ETL tool includes information to load data into corresponding node)(Smith: e.g., col 9 lines 41-48)(virtual datasets include instructions for loading data into corresponding node – set by virtual dataset editor)(Shiran: e.g., figure 4 and paragraphs [0044] and [0050]). 

Regarding claim 7, Smith discloses the method of claim 6. Although Smith discloses authorization roles and security, Smith does not appear to specifically disclose wherein each authorization rule defines a key, wherein the at least one location of data authorized by each authorization rule stores the key defined in the authorization rule. 
On the other hand, Shiran, which relates to a self-service data platform (title), does disclose wherein each authorization rule defines a key, wherein the at least one location of data authorized by each authorization rule stores the key defined in the authorization rule. (credentials are included within a keychain. The password for a user to connect to a platform does not necessarily work for some data sources. Platform maintains a multiuser keychain that holds credentials for each data source – considered to be authorization key that permits access to source.)(e.g., paragraphs [0130]-[0131]).
It would have been obvious to combine Shiran with Smith for the reasons set forth in claim 2, above. Furthermore, Shiran discloses that providing a key to limit access provides enhanced security and ensures that the user provides credentials to ensure data that is being accessed is authorized by the user. E.g., paragraph [0130]-[0131]. Therefore, it would have been obvious to incorporate these features of Shiran to Smith to provide an enhanced manner to ensure data being accessed in authorized. 
Claims 11-13 and 16 have substantially similar limitations as stated in claims 2-4 and 7, respectively; therefore, they are rejected under the same subject matter. 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165